DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments Received
Amendments to the claims were received and entered on 13 Oct 2022.

Election/Restrictions
Applicant’s election without traverse of invention II and species P-1, A-1 and O-1 in the reply filed on 13 Oct 2022 is acknowledged.
After further search and consideration, the examiner has determined that examining species A-2 with species A-1 does not post a substantial burden, so this species is hereby rejoined.
Claims 1–35, 37, 45, 54 and 56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 Oct 2022.

Status of the Claims
Canceled: 55
Withdrawn: 1–35, 37, 45, 54 and 56
Examined herein: 36, 38–44 and 46–53



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 36, 38–44 and 46–53 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 46, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). The claim recites a specific model anyway, so at best the phrase "such as a PK or PKPD model" is superfluous, and at worst, the phrase confuses the scope of "simulating a model", because it is unclear whether the simulation is limited to the model of three differential equations, or whether the simulation also includes other PK or PKPD elements.
None of the dependent claims remedies this deficiency, so they are likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 36, 38–43 and 46–53 are rejected under 35 U.S.C. 103 as being unpatentable over Willmann, et al. (US 2009/0306944); Klein, et al. (Blood 2013); and Dua, et al. (CPT: Pharmacometrics & Systems Pharmacology 2015).
Claim 36 is directed to a method of optimizing a dose of a therapeutic agent for a patient, comprising
(a)	"requesting a test providing results of an analysis …" "wherein said test comprises"
(i)	"simulating a model … using data obtained from the individual …"
(ii)	"determining an effective dose for the individual …".
(b)	"administering said therapeutic agent to the individual …" "wherein the therapeutic agent is a compound which is capable of targeting IL2R"
With respect to claim 36, Willmann teaches a system for "patient-individual optimization of the dosage and/or the dosage scheme of a drug based on rational, mathematical models which take into consideration possible physiological variations … of the patient" (Abstract).  This system comprises
(a)	obtaining data describing an individual patient (0019–0022)
(i,ii)	"the calculation of the optimum dose and, if applicable, of the optimum dose plan is carried out on the basis of the individual patient data using a rational mathematical model for calculating the pharmacokinetic and pharmacodynamic behavior of the medicament to be administered" (0031)
(b)	administering the optimal amount of the medicament to the patient (0017)
Willmann does not teach that the medicament "is a compound which is capable of targeting IL2R".
Klein teaches "a novel class of monomeric tumor-targeted immunocytokines where a single, engineered IL-2 variant (IL2v) with abolished CD25 binding is fused to the C-terminus of an antibody with a heterodimeric Fc-part" (§ "Introduction").  Klein further teaches that "CEA- and FAP-IL2v demonstrate superior safety, PK and tumor targeting, while lacking preferential induction of Tregs due to abolished CD25 binding, monovalency and high-affinity tumor-targeting as compared to classical IL-2-based immunocytokines" (§ "Conclusion").
Neither Willmann nor Klein teaches that the simulated model is the model as recited.
Dua teaches target-mediated drug disposition (TMDD) models.  Dua teaches that "TMDD has featured most prominently in the literature as a saturable clearance mechanism for biologics, in particular peptides, proteins, and monoclonal antibodies (mAbs)" (p. 324, top of col. 2).  The basic TMDD model (p. 325, eqns. III.1–III.3) differs from the claimed model in three substantial respects.
First, the model of Dua is generic for any ligand-receptor pair.  But when combined with the teachings of Klein, the ligand is the IL2-binding agent and the receptor is IL2R+ cells.
Second, in the claimed model, the free IL2R rate equation includes the term                         
                            η
                            ⋅
                            
                                
                                    k
                                
                                
                                    i
                                    n
                                    t
                                
                            
                            ⋅
                            
                                
                                    C
                                    o
                                    m
                                    p
                                    l
                                    e
                                    x
                                
                            
                        
                    , which models "expansion of IL2R+ cells in plasma".  Dua teaches that the basic TMDD model has been extended or adapted in many ways to address various physiological quirks of the specific systems being modeled (p. 325, Fig. 1).  One of these TMDD models adaptations attempts to address an immune response that alters the pharmacokinetics of the drug (p. 322 § "Immune Response").  Klein teaches that FAP- and CEA-IL2v induce a specific immune response: "the molecules strongly expand and activate NK, CD8+ T cells and gd T cells (up to 100-fold)" (§ Results).  All these are IL2R+ cells.  So the immune response to FAP- and CEA-IL2v is that the number of IL2R+ cells increases, equivalent to increasing the amount of free IL2R.  Hence, Klein suggests that an advantageous modification of the basic TMDD model would be to include an increase in the amount of free IL2R over time, thereby modeling the immune response of "strongly expand[ing] and activate NK, CD8+ T cells and gd T cells".  The term                         
                            η
                            ⋅
                            
                                
                                    k
                                
                                
                                    i
                                    n
                                    t
                                
                            
                            ⋅
                            
                                
                                    C
                                    o
                                    m
                                    p
                                    l
                                    e
                                    x
                                
                            
                        
                     in the free IL2R rate equation models this increase.
Third, Dua does not teach the specific ranges of values for the model parameters.  Dua teaches "once the chosen TMDD model has been fitted to the data for a specific drug, the estimated parameters can be used to calculate a PK profile and parameters for the drug at different doses including clearance, AUC, terminal slope, etc" (p. 334 § "Uses for TMDD Models").  In other words, given a TMDD(-like) model and a set of experimental data, fitting the model parameters to those data is entirely customary and within the ordinary skill in the art.  Simply reciting the specific values that result from such a fitting process is insufficient to patentably distinguish the invention from the prior art.
With respect to claims 38, 39, 40, 42 and 43, Willmann teaches obtaining PK parameters from a patient by measuring the medicament concentration in a blood sample obtained 20 minutes following administration of the medicament (0058).
With respect to claim 41, Dua teaches obtaining PD parameters from biomarker measurements (p. 326, Table 1).  In combination with Klein, which teaches a drug that targets IL2R+ cells, the appropriate PD measurement would be measurement of IL2R+ cells.
With respect to claim 46, again, reciting specific ranges of values for the model parameters is insufficient to patentably distinguish the invention from the prior art.
With respect to claims 47–51, Klein teaches "a single, engineered IL-2 variant (IL2v) with abolished CD25 binding is fused to the C-terminus of an antibody with a heterodimeric Fc-part" , the Fc-part being CEA or FAP (§ "Introduction").
With respect to claim 52, Klein teaches that CEA- or FAP-IL2v are anti-cancer immunotherapeutics.
With respect to claim 53, Dua teaches estimating the PK profile of the drug at different doses (p. 334 § "Uses for TMDD Models"), and Willmann provides an example of treating an obese patient with an increased initial dose of a drug (0057–0060).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to use a TMDD model, as taught by Dua, in the system of Willmann, because Dua teaches that TMDD(-like) models are advantageous for modeling the pharmacokinetics of biological drugs.  Given that Willmann teaches that the system can use any kind of pharmacokinetic model, said practitioner would have readily predicted that the combination would successfully result in a system that calculates patient-specific optimized doses of a drug using a TMDD(-like) mathematical model of the drug's pharmacokinetics.
Said practitioner also would have been motivated to use the system of Willmann and Dua to control administration of the immunotherapeutic taught by Klein, because Willmann teaches that the system is advantageous for optimizing patient-specific drug doses.  Given that the Willmann teaches that the system can be applied to any kind of drug, and provides several examples of anti-cancer drugs, said practitioner would have readily predicted that the combination would successfully result in a system that calculates patient-specific optimal doses of CEA-IL2v or FAP-IL2v.  The invention is therefore prima facie obvious.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Willmann, Klein and Dua as applied to claims 36, 38–43 and 46–53  above, and further in view of Bien, et al. (Biomarkers 2008).
The combination of Willmann, Klein and Dua teaches a method of calculating an optimal patient-specific dose of CEA-IL2v or FAP-IL2v using pharmacokinetic data from a patient, including measurements of the concentration of the receptor (i.e. IL2R+ cells).  But none of Willmann, Klein or Dua teaches estimating the concentration of IL2R+ cells by measuring soluble CD25.
Bien teaches that CD25 is a synonym for IL-2Rα, one of the subunits of IL-2R (mid. of p. 4).  Bien further teaches that immunoassays exist for quantifying soluble CD25, and that "the release of soluble CD25 is proportional to its cell surface expression" (p. 6 § "IL-2 receptor – soluble form of its alpha subunit (sIL-2Rα)").
An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of Bien, and used soluble CD25 as a proxy measurement for IL2R+ cell concentration.  Given that Bien teaches that CD25 is proportional to cell surface expression of IL2R, said practitioner would have readily predicted that the combination would successfully result in a method of calculating an optimal patient-specific dose of CEA-IL2v or FAP-IL2v using pharmacokinetic data from a patient, including measuring soluble CD25 to estimate IL2R+ cell concentration in the model.  The invention is therefore prima facie obvious.

Conclusion
No claim is allowable.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. León, et al. (Frontiers in Immunology 2013) reviews pharmacodynamic models of therapies that modulate IL2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1671